Citation Nr: 1042312	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-31 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of a right rotator cuff disorder 
incurred as the result of VA treatment.  

2.  Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of a left rotator cuff disorder 
incurred as the result of VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965 
and from November 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Los Angeles, 
California (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 for residuals of right 
and left rotator cuff disorders which he contends are the result 
of VA treatment from July 2005 through August 2005.  The VA 
treatment records which have been associated with the claims file 
reflect that the Veteran was hospitalized on July 26, 2005 with 
complaints of abdominal pain, and that he underwent an 
exploratory laparotomy and small bowel resection with primary 
anastamosis on July 28, 2005.  He was discharged from the 
hospital on August 7, 2005.  

In an October 2005 VA treatment record, the Veteran reported 
that, while in the hospital, he received insulin injections into 
both of his shoulders and that he had shoulder pain ever since 
that time.  In an April 2006 statement, the Veteran stated that 
the day after his surgery, he was unable to pull himself up in 
bed to a sitting position.  He noted that he tried to reach up to 
hold on to the bed rail, but that he could not raise his arms.  
He also indicated that he did not have problems with his arms 
before surgery.  In a December 2006 notice of disagreement, the 
Veteran reported that he believed that his rotator cuffs were 
damaged in the process of transferring him from one bed to 
another after surgery while he was still sedated.  He stated that 
he was unable to move his arms above his shoulders when he awoke 
after surgery.  Similarly, in an October 2008 substantive appeal, 
the Veteran alleged that his rotator cuffs were damaged in the 
process of transferring him from one bed to another after 
surgery.  He noted that, upon awakening after surgery, he was 
unable to move his arms above his shoulders.  He also contended 
that, during his hospital stay, nurses would take hold of each 
arm and pull him up to a sitting position by his arms.  He noted 
that they did this three to four times per day for seven days.  
During his September 2010 hearing before the Board, the Veteran 
testified that, after he underwent surgery, nurses came in to his 
room daily to stretch out his arms and to pull him up to a 
sitting position by the arms.  He noted that the nurses moved his 
arms forward and pulled him up to a sitting position by the arms 
instead of pushing him up from his back.  He reported that he 
could not lift his arms up over his head when he got out of the 
hospital.  He denied a history of shoulder problems before 
surgery.  He contended that his current bilateral rotator cuff 
tears were caused by the nurses pulling his arms out to the sides 
to pull him up to a sitting position.

The medical evidence of record consists of VA treatment records 
dating from December 2004 through August 2006.  Although the 
Veteran reported that he complained of bilateral shoulder pain 
during his hospitalization, the first complaint of bilateral 
shoulder pain noted in the VA treatment records was in October 
2005.  The October 2005 treatment record notes that the Veteran 
was receiving insulin injections into both of his shoulders while 
in the hospital and that he has had shoulder pain ever since.  In 
January 2006, the Veteran underwent magnetic resonance imaging 
(MRI) scans of the right and left shoulders which revealed 
moderate osteoarthritic changes in the acromioclavicular joints 
of each shoulder, a full thickness tear and retraction of the 
supraspinatus tendon with diffuse muscle atrophy in each 
shoulder, a moderate shoulder joint effusion and free fluid in 
the subacromial/subdeltoid bursa of the left shoulder, a small 
shoulder joint effusion and free fluid in the 
subacromial/subdeltoid bursa of the right shoulder, a small tear 
of the anterior inferior labrum of the left shoulder, and a small 
tear of the superior labrum in the right shoulder.  April 2006 x-
rays of the shoulders revealed moderate osteoarthritis involving 
the bilateral acromioclavicular joints, worse on the left; 
bilaterally decreased acromio-humeral distance consistent with 
degenerative changes of the rotator cuff; and mild moderate 
osteoarthritis involving the bilateral glenohumeral joint which 
was more prominent on the left compared to the right.

The available VA treatment records dated prior to the Veteran's 
July 2005 surgery are negative for any complaints of or treatment 
for right or left shoulder disorders.  Nevertheless, during his 
September 2010 hearing before the Board, the Veteran testified 
that he has had treatment at VA since the 1980's.  Thus, the RO 
should obtain all of the Veteran's VA treatment records which 
have not been associated with the claims file.

In addition, a VA medical opinion must be obtained to determine 
the etiology of the Veteran's right and left rotator cuff 
disorders.  Although there are some inconsistencies in the 
Veteran's statements of record with regard to the cause of his 
bilateral rotator cuff disorders, he has consistently reported 
that his right and left shoulder pain began after his July 2005 
abdominal surgery, and that he has never had any shoulder 
problems prior to the July 2005 surgery.  He also consistently 
reported that, after his surgery, nurses pulled him up to a 
sitting position by his arms.  The Veteran is competent to 
testify as to that which he personally observed.  See Layno v. 
Brown, 6 Vet. App. 465, 471 (1994).  Thus, the RO should obtain a 
VA medical opinion which addresses: 1) whether the appropriate 
post-operative treatment for the abdominal surgery that the 
Veteran underwent would indicate that he should sit up for 
several hours each day; 2) what is the appropriate method of 
bringing a patient to a sitting position from a supine position 
after undergoing such abdominal surgery and what is the 
appropriate method of transferring a patient from one bed to 
another after such abdominal surgery; 3) could the Veteran's 
current right and left rotator cuff disorders have been caused by 
having been pulled by the arms from a supine to a sitting 
position by nurses, by having been transferred from one bed to 
another after surgery, or from receiving insulin injections into 
the shoulders; and 4) are the Veteran's right and left rotator 
cuff disabilities due to the carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of fault 
on the part of VA in prescribing the medications or performing 
the procedures or from an event not reasonably foreseeable.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain all of the Veteran's 
available VA treatment records and associate 
them with the claims file.

2.  Thereafter, the RO must obtain a VA 
medical opinion by the appropriate specialist 
to determine whether the Veteran currently 
has bilateral rotator cuff disorders as the 
result of VA treatment performed in July 2005 
and August 2005.  The claims file must be 
made available to and reviewed by the 
examiner.  Thereafter, the examiner must 
provide opinions, including the degree of 
probability expressed in terms of is it at 
least as likely as not, regarding the 
following questions:

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

(a) Does the appropriate post-operative 
treatment for the abdominal surgery that the 
Veteran underwent indicate that he should sit 
up for several hours each day?

(b) What is the appropriate method of 
bringing a patient to a sitting position from 
a supine position after undergoing such 
abdominal surgery and what is the appropriate 
method of transferring a patient from one bed 
to another after such abdominal surgery?

(c) Could the Veteran's current right and 
left rotator cuff disorders have been caused 
by having been pulled by the arms from a 
supine to a sitting position by nurses, from 
having been transferred from one bed to 
another after surgery, or from receiving 
insulin injections into the shoulders?

(d) Does the Veteran have additional 
disabilities (bilateral rotator cuff 
disorders) due to treatment during recovery 
from a VA abdominal procedure in July 2005 
and August 2005?

(e) If so, is the additional disability due 
to: (1) carelessness, negligence, lack of 
proper skill, error in judgment, or a similar 
instance of fault on the part of VA in 
prescribing the medications or performing the 
procedures; or (2) from an event not 
reasonably foreseeable?

The Board is particularly interested in 
ascertaining whether there was carelessness, 
negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on 
the part of the VA in pulling the Veteran up 
to a sitting position by his arms or in 
transferring him from one bed to another 
after surgery.

The examiner must adequately summarize the 
relevant history and clinical findings, and 
provide adequate reasons for all opinions and 
conclusions rendered.  If any of the above 
requested opinions cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort to 
speculation.  The report must be typed.

3.  The RO must review the report to ensure 
that it is in complete compliance with the 
directives of this remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.

4.  The RO must then readjudicate the claims 
and, thereafter, if either of the claims on 
appeal remain denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


